DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claims 1-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 15-19 and 21-23, 27 and 30-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hauk (US20140152806) (hereinafter Hauk) in view of Van Campen (US20110317394) (hereinafter Van Campen).
Regarding claim 1, Hauk discloses an item imaging system, comprising: 
an image capture area comprising [ABS, 0006-0007, 0024-0028; imaging enclosure]. 
at least one light [0025-0039; lighting for accurate imaging]. 
a floor [0024-0039; imaging enclosure including walls and floors].
at least one camera [0066-0084; camera attached to robot including the wrist of imaging robot]. 
a barrier between an item placement portion of the image capture area and the at least one light [Figs. 2-5, 0024-0039; imaging enclosure including a raised turntable, (see Fig. 2), and camera cart outside of the enclosure for imaging and lighting].
a processor connected to the at least one camera, wherein the processor is configured with processor-executable instructions to perform functions comprising [0073; CRM].
controlling the at least one camera to capture one or more images of an item in the item placement portion of the image capture area, wherein the barrier blends in with the floor in the one or more images [0024-0039; imaging system including walls, floor, turntable and lighting to achieve color uniformity in imaging].
Hauk discloses a turntable on a floor utilized in vehicle imaging (see figs. 2-3, 0024-0039). Hauk does not explicitly disclose a barrier between an item in the image capture area and the at least one light. 
However, Van Campen more explicitly discloses a barrier between an item in the image capture area and the at least one light [Figs. 1-7, 0025-0029, 0048-0053; imaging system outside of imaging structure, structure including a plurality of walls/curtains in a variety of configurations].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Hauk with the teachings of Van Campen as stated above.  By incorporating the diffuse lighting illumination system and enclosure of Van Campen to the vehicle imaging system of Hauk, desired illumination is achieved (see Van Campen 0011).
Regarding claim 2, Hauk discloses wherein: the image capture area further comprises a turntable connected to the processor and the processor is further configured with processor executable instructions to perform functions comprising: rotating the turntable as the at least one camera captures the one or more images of the item [0024; turntable of vehicle imaging].
Regarding claim 3, Hauk discloses the limitations of claim 3.  However, Hauk does not explicitly disclose wherein: the barrier is configured to block a view of the at least one light from the at least one camera without enclosing the at least one light.
Van Campen more explicitly discloses wherein: the barrier is configured to block a view of the at least one light from the at least one camera without enclosing the at least one light [0025-0029, 0048-0053; optimizing diffused light for ideal lighting].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Hauk with the teachings of Van Campen for the same reasons as stated above.  
Regarding claim 4, Hauk discloses wherein the item comprises a vehicle [Figs. 1-4, 0026-0028; imaging vehicle].
Regarding claim 6, Hauk discloses wherein controlling the at least one camera to capture the one or more images of the item comprises: controlling the at least one camera to capture at least one image of an interior of the item [0026-0042; imaging interior of vehicle].
Regarding claim 15, Hauk discloses activating the at least one light in a predefined sequence while controlling the at least one camera to capture the one or more images of the item [Figs. 1-5, 0026-0039; controlling imaging and light to capture images of vehicle on turntable and a variety of angles.].
Regarding claim 16, Hauk discloses a method comprising:
providing an image capture area comprising [ABS, 0006-0007, 0024-0028; imaging enclosure]. 
at least one light [0025-0039; lighting for accurate imaging]. 
a floor [0024-0039; imaging enclosure including walls and floors].
a barrier between an item placement portion of the image capture area and the at least one light [Figs. 2-5, 0024-0039; imaging enclosure including a raised turntable, (see Fig. 2), and camera cart outside of the enclosure for imaging and lighting].
providing at least one camera [0066-0084; camera attached to robot including the wrist of imaging robot].
controlling the at least one camera to capture one or more images of an item in the item placement portion of the image capture area, wherein the barrier blends in with the floor in the one or more images [0024-0039; imaging system including walls, floor, turntable and lighting to achieve color uniformity in imaging].
Hauk discloses a turntable on a floor utilized in vehicle imaging (see figs. 2-3, 0024-0039). Hauk does not explicitly disclose a barrier between an item in the image capture area and the at least one light. 
However, Van Campen more explicitly discloses a barrier between an item in the image capture area and the at least one light [Figs. 1-7, 0025-0029, 0048-0053; imaging system outside of imaging structure, structure including a plurality of walls/curtains in a variety of configurations].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Hauk with the teachings of Van Campen as stated above.  By incorporating the diffuse lighting illumination system and enclosure of Van Campen to the vehicle imaging system of Hauk, desired illumination is achieved (see Van Campen 0011).
Regarding claim 17, Hauk discloses wherein: the image capture area further comprises a turntable and the method further comprises: rotating the turntable as the at least one camera captures the one or more images of the item [0024; turntable of vehicle imaging].
Regarding claim 18, Hauk discloses the limitations of claim 18.  However, Hauk does not explicitly disclose wherein: the barrier is configured to block a view of the at least one light from the at least one camera without enclosing the at least one light.
Van Campen more explicitly discloses wherein: the barrier is configured to block a view of the at least one light from the at least one camera without enclosing the at least one light [0025-0029, 0048-0053; optimizing diffused light for ideal lighting conditions].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Hauk with the teachings of Van Campen for the same reasons as stated above.  
Regarding claim 19, Hauk discloses wherein the item comprises a vehicle [Figs. 1-4, 0026-0028; imaging vehicle].
Regarding claim 21, Hauk discloses wherein controlling the at least one camera to capture the one or more images of the item comprises controlling the at least one camera to capture at least one image of an interior of the item [0026-0042; imaging interior of vehicle].
Regarding claim 22, Hauk discloses activating the at least one light in a predefined sequence while capturing the one or more images of the item [Figs. 1-5, 0026-0039; controlling imaging and light to capture images of vehicle on turntable and a variety of angles.].
Regarding claim 23, Hauk discloses wherein one or more light rays emitted from the at least one light are reflected off the of the outter structure to cast the diffused lighting [Figs. 1-5, 0026-0039; controlling imaging and light to capture images of vehicle on turntable and a variety of angles.].
Regarding claim 27, Hauk discloses wherein one or more light rays emitted from the at least one light are reflected off the of the outter structure to cast the diffused lighting [Figs. 1-5, 0026-0039; controlling imaging and light to capture images of vehicle on turntable and a variety of angles.].
Regarding claim 31, Hauk discloses wherein: the at least one light comprises a plurality of lights; and the plurality of lights are located around the item placement portion of the image capture area [Figs. 1-5, 0026-0039; controlling imaging and light to capture images of vehicle on turntable and a variety of angles.].
Regarding claim 32, Hauk discloses wherein: the outer structure further comprises one or more of: at least a portion of a dome; at least a portion of a cone; at least a portion of a sphere; or at least a portion of a flat surface [Figs. 1-5, 0025-0039; relatively flat surface including in imaging enclosure].
Regarding claim 33, Hauk discloses wherein: the at least one light comprises a plurality of lights; and the plurality of lights are located around the item placement portion of the image capture area [Figs. 1-5, 0026-0039; controlling imaging and light to capture images of vehicle on turntable and a variety of angles.].
Regarding claim 34, Hauk discloses wherein: the structure further comprises a dome; and the dome comprises the curved surface [Figs. 1-5, 0026-0039; controlling imaging and light to capture images of vehicle on turntable and a variety of angles.].
Regarding claim 35, Hauk discloses the limitations of claim 35.  However, Hauk does not explicitly disclose wherein the at least one light is configured to cast diffused lighting onto an item placement portion of the image capture area.
Van Campen more explicitly discloses wherein the at least one light is configured to cast diffused lighting onto an item placement portion of the image capture area [ABS, 0011, 0018-0031; casting diffused light onto article].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Hauk with the teachings of Van Campen for the same reasons as stated above.  
Regarding claim 36, Hauk discloses the limitations of claim 36.  However, Hauk does not explicitly disclose wherein the at least one light is configured to cast diffused lighting onto an item placement portion of the image capture area.
Van Campen more explicitly discloses wherein the at least one light is configured to cast diffused lighting onto an item placement portion of the image capture area [ABS, 0011, 0018-0031; casting diffused light onto article].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Hauk with the teachings of Van Campen for the same reasons as stated above.  
Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/            Primary Examiner, Art Unit 2483